Citation Nr: 0326069	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes 
progenitalis.

2.  Entitlement to service connection for a liver disorder as 
secondary to service-connected herpes progenitalis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


REMAND

In the present case, the veteran contends that his herpes 
progenitalis is more disabling than currently evaluated and 
that medication used for suppressive treatment of his 
service-connected herpes has caused a liver disorder.  The 
veteran's herpes progenitalis is rated by analogy to a skin 
disorder under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
During the pendency of this appeal, the criteria for 
evaluating skin disorders were revised effective August 30, 
2002.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
However, the record does not reflect that the veteran's 
herpes progenitalis has been evaluated under the new 
criteria.  

In relation to the veteran's claim for service connection for 
a liver disorder, the veteran was considered in September 
2000 to have had risk factors for hepatitis C due to exposure 
as a medic in service.  The claims file also includes private 
medical records from Dr. Howard Kohn in February 2001 that 
indicate the presence of abnormal liver function tests and a 
fatty infiltration of the liver.  The veteran was advised to 
decrease any alcohol intake and loose weight.  The record, 
however, contains no clear diagnosis of a liver disease and 
no opinion concerning the etiology of any such disorder based 
on all the evidence.  In this regard, the Board finds that 
further medical development would be helpful.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The act applies to all pending claims for 
VA benefits, and redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

Under the VCAA, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In letters dated August and September 2001, the RO advised 
the veteran of the provisions of the VCAA.  The veteran was 
directed to send the evidence or a description of the 
evidence within 60 days from the date of each letter.  In a 
decision on September 22, 2003, Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court found 
that the 30-day period in the regulation was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the originating agency will have the opportunity 
to inform the veteran that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this case is remanded to the RO for the 
following actions:
1.  The RO should review the appeal and 
ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 
have been met.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  In particular, the RO 
should notify the veteran of evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any treatment records pertaining 
to the veteran's herpes progenitalis and 
liver disorder, which are not included 
with the claims file, should be 
requested.  

2.  The RO should also ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his claimed liver disease.  
The claims file should be made available 
to the examiner for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  If a diagnosis of 
chronic liver disease is supported by the 
evidence, the examiner should opine 
whether it is likely, as likely as not, 
or unlikely that any liver disorder is 
proximately due to or a result of 
treatment of the veteran's service-
connected herpes or is otherwise related 
to service.  The medical rationale for 
any such opinion would be helpful to the 
Board.  

4.  The originating agency should then 
readjudicate the veteran's claims, to 
include the application of the revised 
rating criteria for skin disorders to the 
increased rating claim.  The veteran and 
his representative should then be 
furnished a Supplemental Statement of the 
Case, if in order, and provided with the 
usual period of time in which to respond 
before the case is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
originating agency.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



